     N O T             N O T
      A N               A N
O F F I C I A L   O F F I C I A L
    C O P Y           C O P Y
     N O T             N O T
      A N               A N
O F F I C I A L   O F F I C I A L
    C O P Y           C O P Y
     N O T             N O T
      A N               A N
O F F I C I A L   O F F I C I A L
    C O P Y           C O P Y
     N O T             N O T
      A N               A N
O F F I C I A L   O F F I C I A L
    C O P Y           C O P Y
     N O T             N O T
      A N               A N
O F F I C I A L   O F F I C I A L
    C O P Y           C O P Y
     N O T             N O T
      A N               A N
O F F I C I A L   O F F I C I A L
    C O P Y           C O P Y
